Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2022 was filed after the mailing date of the Non-Final Office Action on 9/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
3.	The objection to the drawing set forth in the Non-Final Office Action Mailed on 9/16/2021 has been withdrawn because of the amended replacement drawing sheet filed on 11/24/2021.

4.	Applicant’s arguments, see remarks page 7, filed 11/24/2021, with respect to the rejection(s) of Claims 1-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) have been fully considered as follows:


Applicant argues on page 7-8, regarding the rejection(s) of Claims 1-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) that “The terms “mechanism,” “feature value,” and “threshold matrix” are clearly described in the description of the instant application. Therefore, claims 1 and 12 are definite. The remaining claims were rejected by virtue of their dependencies and are accordingly definite as well. Applicant requests withdrawal of the rejection and favorable reconsideration of the claims”.

Examiner Response:
Applicant’s arguments, see page 7-8 (stated above), have been fully considered and are persuasive because of the argument and the amendment filed on 11/24/2021 and which makes the limitation clear. Therefore, the rejection of Claims 1-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) has been withdrawn.


5.	Applicant’s arguments, see remarks page 8-9, filed 11/24/2021, with respect to the rejection(s) of Claims 1, 3-6, 11, 12, and 14-17 under 35 U.S.C. §102(a)(1) as being anticipated by Sun (CN Publication No.: CN 203259629 U) have been fully considered as follows:

Applicant argues on page 8, the rejection(s) of Claim 1 under 35 U.S.C. §102(a)(1) as being anticipated by Sun (CN Publication No.: CN 203259629 U) that “However, for at least the following reasons, Sun does not disclose at least this limitation of claim 1. Sun discloses a “diagnostic instrument for high-voltage breaker mechanical faults.” (Sun at Abstract.) Sun discloses that “parameter extraction storage module 132 obtained characteristic value and a current characteristic of the voltage, with the sample base 133 sample of pre-stored in the waveform of the comparison sample and proper value, to obtain the results of detection of the trouble of the circuit breaker.” (Sun at p. 6.) In Sun, the “obtained characteristic value and a current characteristic of the voltage” from the “parameter extraction storage module 132” is compared to the “sample of pre-stored in the waveform of the comparison sample and the proper value,” of the “sample base 133.” Claim 1, however, recites “a processing unit ... configured to ... determine a dissimilarity between the at least one feature value and a threshold matrix ... and in response to the dissimilarity being greater than a threshold dissimilarity, determine the at least one mechanism has a fault.” Claim 1, unlike Sun, requires the dissimilarity, not the measured value, be compared with a threshold dissimilarity.”

Examiner Response:
Applicant’s arguments, see page 8 (stated above), have been fully considered and are not persuasive. Sun discloses in Page 6, “parameter extraction storage module 132, bathing used for reading the memory module 131 of the current waveform and the voltage waveform and analyzing, get current characteristic value and voltage and stored characteristic (get characteristics as the feature value); sample base 133, is used for storing the various fault state 
Claim recites “one feature value” which can be any analyzed current waveform or the voltage waveform to obtain get current characteristic value and voltage characteristic as disclosed by Sun. 
Again, Claim recites “threshold matrix” which can be any reference or set value or threshold value. Sun discloses “the sample base 133 sample of pre-stored in the waveform of the comparison sample and proper value (sample value is the threshold matrix)”. Sample value or the proper value can be the threshold value which is compared with the current characteristics. 
Again, “claim recites dissimilarity between the at least one feature value and a threshold value” which means compare the current values with any threshold vales if there is any difference or change which is the dissimilarity. Sun also discloses, “Specific, the diagnostic 


Applicant argues on page 8-9, the rejection(s) of Claim 1 under 35 U.S.C. §102(a)(1) as being anticipated by Sun (CN Publication No.: CN 203259629 U) that “Moreover, claim 1 requires that “the threshold matrix records feature values corresponding to abnormal operation status of the at least one mechanism.” In the Action, Sun at page 6, lines 10- 13 and page 7, lines 12-16 are identified as disclosing this limitation of claim 1. However, for at least the following reasons, Sun does not disclose “the threshold matrix records feature values corresponding to a normal operation status of the at least one mechanism.” Sun discloses that “the control unit 13 can also include trend analysis module 136, [which] is used for the parameter extraction storage module 132 obtained characteristic value and a current of the voltage of the proper value of change trend analysis.” (Sun at p. 6). Sun is otherwise silent regarding the “trend analysis module 136” or its capabilities. Sun does not disclose that the trend analysis module is or can be “the threshold matrix records feature values corresponding to a normal operation status of the at least one mechanism.” The “trend analysis module 136” of Sun is not a threshold matrix that includes “feature values corresponding to a normal operation status of the at least one mechanism.” Therefore, Sun does not disclose every feature from claim 1”.
For at least the above reasons, claim 1 is not anticipated by Sun. Therefore, claim 1 and its dependent claims 4-6 and 11 are patentable over Sun. Claim 12, although different in scope from claim 1, is patentable for at least the same reasons as claim 1. Claims 14-17 depend from claim 12 and are patentable at least by virtue of their dependency”.



Applicant’s arguments, see page 8-9 (stated above), have been fully considered and are not persuasive. Sun discloses, “Furthermore, the control unit 13 can also include trend analysis module 136 (as the threshold matrix), is used for the parameter extraction storage module 132 obtained characteristic value and a current of the voltage of the proper value of change trend analysis, trend analysis results obtained; the output module 135, is also used for the trend analysis module 136 of the trend analysis result is outputted; Page 6 Line 10-13; In practical application, the deviation of the characteristic value and a waveform beyond the set recording, the control unit 13 the information recording can be automatically transferred to the alarm, and give the recording waveform and the faulty part prompt. Furthermore, the control unit 13 can also be the proper value for all waveform contrast and can be output as EXCEL statements, convenient for the user to further analysis or as data processing; Page 7 Line 7-11”. Control unit provides the value of threshold matrix as the proper value or set value which also included the feature value which is the characteristics value and waveform of the at least one mechanism and compare to transfer to alarm and detect fault. Therefore, applicant’s argument is not persuasive. The rejection of claim 1 is maintained as set forth below. See the rejection set forth below.

Applicant’s argument regarding dependent claims are not persuasive as stated above. See the rejection set forth below.
Applicant’s argument regarding independent claim 12 and its dependent claims is not persuasive as stated above. See the rejection set forth below.

For expedite prosecution applicant is invited to call the examiner to discuss or clear the rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 11-12 and 15-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by SUN DENGFENG et al. (Hereinafter “Sun”) in The Republic of China Patent Publication Number CN 203259629 U (Published 30 Oct 2013). 

Regarding claim 1, Sun teaches a fault diagnosis apparatus for a circuit breaker (The utility model pertains to the technical field of high voltage equipment state monitoring, in particular to a high-voltage circuit-breaker mechanical failure diagnostic instrument; Page 4; Technical field Line 1-2; As shown in Figure 1 and Figure 2, the utility mode of the high-voltage circuit breaker mechanical failure diagnostic instrument; Page 5 Line 27-28), comprising: 
at least one sensor [11, 14 or 15] (As shown in Figure 1 and Figure 2, the utility mode  of the high-voltage circuit breaker mechanical failure diagnostic instrument mainly includes a vibration sensor 11, a data acquisition unit 12, the control  unit 13, two current sensor 14 and a Page 5 Line 27-29) coupled to at least one mechanism (a switching closing coil or a breaker energy storage motor as the mechanism) arranged in the circuit breaker (The diagnostic instrument comprises two current sensors, a voltage sensor, a vibration sensor, a data acquisition unit, and a control unit, wherein one current sensor is disposed on a current circuit of a switching- closing coil of a breaker, and the other current sensor is disposed on a current circuit of a breaker energy storage motor; Abstract) and configured to obtain waveform data of a parameter over time, the waveform data related to an operation state of the at least one mechanism (wherein one of the current sensor 14 and the opening and closing of the circuit breaker on the current loop of the coil, of the circuit breaker is used for measuring the current of the coil of the switch on or off, the other one of the current sensor 14 of the circuit breaker on the current loop of the power storage motor, used for measuring the working current of the energy storage circuit breaker of the motor; the voltage sensor 15 on the circuit breaker operating power supply of the opening and closing coil or circuit breaker, the circuit breaker is used for detecting the voltage of the power supply bus operation, or is used for directly detecting the voltage of the on-off and both ends of the coil; wherein the vibration sensor 11 on the main body of the circuit breaker, the circuit breaker body is used for detecting a vibration signal in the course of operation; Page 5 Line 29- 37; Waveform data as the voltage current or vibration of the mechanism as the coil or motor which is related to the operation state of the mechanism as the coil is switch off or on); and 
a processing unit [13] (the control unit 13 as the processing unit) (As shown in Figure 3, the control unit 13 in particular can be comprises: waveform memory module 131, parameter extraction storage module 132, sample base 133, diagnostic module 134 and an output module Page 5 Line 43-44) coupled to the at least one sensor [11, 14 and 15] (figure 1 shows that the processing unit 13 is coupled to the sensor 11, 14 and 15) and configured to; 
analyze the waveform data to obtain at least one feature value (the control unit 13 to the data acquisition unit 13 with the vibration data is transmitted, the current data and the voltage data analysis processing, by mechanical failure of the circuit breaker and the detected result of the state of the output; Page 5 Line 40-42; the result or the data obtained is the featured value here; wherein waveform memory module 131 is used for the data acquisition unit 12 transmission of the current signal, voltage signal and the vibration signal is converted into the corresponding current waveform, a voltage waveform and vibration waveform; Page 5 Line 45-46); 
determine a dissimilarity between the at least one feature value and a threshold matrix (parameter extraction storage module 132, bathing used for reading the memory module 131 of the current waveform and the voltage waveform and analyzing, get current characteristic value and voltage and stored characteristic (get characteristics as the feature value); sample base 133, is used for storing the various fault state characteristic value of the waveform of the sample and sample; diagnostic module 134, bathing used in  the memory module 131 of the current waveform, the vibration waveform and the voltage waveform and the parameter extraction storage module 132 obtained characteristic value and a current characteristic of the voltage, with the sample base 133 sample of pre-stored in the waveform of the comparison sample and proper value (sample value is the threshold matrix), to obtain the results of detection of the trouble of the circuit breaker and prompt; output module 135, is used for the diagnostic module 134 is output on the detection result; Page 6 Line 1-9; analyzed voltage waveform, current characteristic are the featured value and the sample base 133 sample of pre-stored is the  Furthermore, the control unit 13 can also include trend analysis module 136 (as the threshold matrix), is used for the parameter extraction storage module 132 obtained characteristic value and a current of the voltage of the proper value of change trend analysis, trend analysis results obtained; the output module 135, is also used for the trend analysis module 136 of the trend analysis result is outputted; Page 6 Line 10-13; Specific, the diagnostic module 134 can include analysis and comparison sub-module, alarm prompting the sub- module, the comparative analysis sub-module, used for bathing of the memory module to obtain the current waveform, the vibration waveform and the voltage waveform and the parameter extraction storage module to obtain the proper value and the current characteristic of the voltage, with the samples in a library of pre-stored sample of the waveform of the comparison sample and proper value, the circuit breaker and/or abnormal information detection result of the fault diagnosis; Page 6 Line 14-19”. Therefore, Sun discloses that the diagnostic module includes comparison sub-module to compare the obtain value with the storage value to determine the changes or dissimilarities to find any abnormality); wherein8
the threshold matrix records feature values corresponding to a normal operation status of the at least one mechanism (Furthermore, the control unit 13 can also include trend analysis module 136 (as the threshold matrix), is used for the parameter extraction storage module 132 obtained characteristic value and a current of the voltage of the proper value of change trend analysis, trend analysis results obtained; the output module 135, is also used for the trend analysis module 136 of the trend analysis result is outputted; Page 6 Line 10-13; In practical application, the deviation of the characteristic value and a waveform beyond the set recording, the control unit 13 the information recording can be automatically transferred to the alarm, and give the recording waveform and the faulty part prompt. Furthermore, the control unit Page 7 Line 7-11; control unit provides the value of threshold matrix as the proper value or set value which also included the feature value which is the characteristics value and waveform of the at least one mechanism and compare to transfer to alarm and detect fault); and
in response to the dissimilarity being greater than a threshold dissimilarity (Specific, the diagnostic module 134 can include analysis and comparison sub-module, alarm prompting the sub- module, the comparative analysis sub-module, used for bathing of the memory module to obtain the current waveform, the vibration waveform and the voltage waveform and the parameter extraction storage module to obtain the proper value and the current characteristic of the voltage, with the samples in a library of pre-stored sample of the waveform of the comparison sample and proper value, the circuit breaker and/or abnormal information detection result of the fault diagnosis; Page 6 Line 14-19; In practical application, the deviation of the characteristic value and a waveform beyond the set recording, the control unit 13 the information recording can be automatically transferred to the alarm, and give the recording waveform and the faulty part prompt. Furthermore, the control unit 13 can also be the proper value for all waveform contrast and can be output as EXCEL statements, convenient for the user to further analysis or as data processing; Page 7 Line 7-11; Therefore, Sun also discloses the set recording and the characteristic values and deviation of the characteristics values for determining abnormality by comparing the values if the values are above or below the set values to determine fault.),
determine that the at least one mechanism has a fault (the abnormality information is transmitted to the alarm sub- module, the fault diagnosis of the detected result is sent to the Page 6 Line 19-22; Claim 1).

Regarding claim 4, Sun teaches a fault diagnosis apparatus, wherein 
the at least one mechanism comprises an operating mechanism of the circuit breaker, and the at least one sensor comprises a vibration sensor [11] arranged on the operating mechanism (As shown in Figure 1 and Figure 2, the utility mode  of the high-voltage circuit breaker mechanical failure diagnostic instrument mainly includes a vibration sensor 11, a data acquisition unit 12, the control  unit 13, two current sensor 14 and a voltage sensor 15; Page 5 Line 27-29), the vibration sensor configured to obtain vibration waveform data related to open/close operation of the operating mechanism (wherein the vibration sensor 11 on the main body of the circuit breaker, the circuit breaker body is used for detecting a vibration signal in the course of operation; Page 5 Line 33- 37).

Regarding claim 5, Sun teaches a fault diagnosis apparatus, wherein 
the at least one mechanism comprises a tripping coil of the circuit breaker, and the at least one sensor comprises a first hall sensor (Claim 3. High-voltage circuit-breaker mechanical failure diagnostic instrument according to Claim 1, characterized in that the current sensor of the Hall element is provided with AC/DC clamp-on current sensor) coupled to the tripping coil, the first hall sensor configured to obtain first current waveform data related to a tripping operation of the tripping coil (wherein one of the current sensor 14 and the opening and closing of the circuit breaker on the current loop of the coil, of the circuit breaker is Page 5 Line 29-32; Hall sensor is used as the current sensor therefore the first current sensor is the first hall sensor is used to detect the on off state of the coil as the tripping coil (mechanism).

Regarding claim 6, Sun teaches a fault diagnosis apparatus, wherein 
the at least one mechanism [motor] comprises a charging motor of the circuit breaker, and the at least one sensor comprises a second hall sensor coupled to the charging motor , the second hall sensor  configured to obtain second current waveform data related to a charging operation of the charging motor (wherein one of the current sensor 14 and the opening and closing of the circuit breaker on the current loop of the coil, of the circuit breaker is used for measuring the current of the coil of the switch on or off, the other one of the current sensor 14 of the circuit breaker on the current loop of the power storage motor, used for measuring the working current of the energy storage circuit breaker of the motor; Page 5 Line 29-32; Hall sensor is used as the current sensor therefore the second current sensor is the second hall sensor is used for measuring the working current of the energy storage circuit breaker of the motor (mechanism)).
Regarding claim 11, Sun teaches a circuit breaker (200) comprising 
the fault diagnosis apparatus of claim 1 (The utility model pertains to the technical field of high voltage equipment state monitoring, in particular to a high-voltage circuit-breaker mechanical failure diagnostic instrument; Page 4; Technical field Line 1-2; As shown in Figure Page 5 Line 27-28) of claim 1 (As state below the rejection of claim 1:
comprising: 
at least one sensor [11, 14 or 15] (As shown in Figure 1 and Figure 2, the utility mode  of the high-voltage circuit breaker mechanical failure diagnostic instrument mainly includes a vibration sensor 11, a data acquisition unit 12, the control  unit 13, two current sensor 14 and a voltage sensor 15; Page 5 Line 27-29) coupled to at least one mechanism (a switching closing coil or a breaker energy storage motor as the mechanism) arranged in the circuit breaker (The diagnostic instrument comprises two current sensors, a voltage sensor, a vibration sensor, a data acquisition unit, and a control unit, wherein one current sensor is disposed on a current circuit of a switching- closing coil of a breaker, and the other current sensor is disposed on a current circuit of a breaker energy storage motor; Abstract) and configured to obtain waveform data of a parameter over time, the waveform data related to an operation state of the at least one mechanism (wherein one of the current sensor 14 and the opening and closing of the circuit breaker on the current loop of the coil, of the circuit breaker is used for measuring the current of the coil of the switch on or off, the other one of the current sensor 14 of the circuit breaker on the current loop of the power storage motor, used for measuring the working current of the energy storage circuit breaker of the motor; the voltage sensor 15 on the circuit breaker operating power supply of the opening and closing coil or circuit breaker, the circuit breaker is used for detecting the voltage of the power supply bus operation, or is used for directly detecting the voltage of the on-off and both ends of the coil; wherein the vibration sensor 11 on the main body of the circuit breaker, the circuit breaker body is used for detecting a vibration signal in the course of operation; Page 5 Line 29- 37; Waveform data as the voltage current or vibration of the ); and 
a processing unit [13] (the control unit 13 as the processing unit) (As shown in Figure 3, the control unit 13 in particular can be comprises: waveform memory module 131, parameter extraction storage module 132, sample base 133, diagnostic module 134 and an output module 135; Page 5 Line 43-44) coupled to the at least one sensor [11, 14 and 15] (figure 1 shows that the processing unit 13 is coupled to the sensor 11, 14 and 15) and configured to; 
analyze the waveform data to obtain at least one feature value (the control unit 13 to the data acquisition unit 13 with the vibration data is transmitted, the current data and the voltage data analysis processing, by mechanical failure of the circuit breaker and the detected result of the state of the output; Page 5 Line 40-42; the result or the data obtained is the featured value here; wherein waveform memory module 131 is used for the data acquisition unit 12 transmission of the current signal, voltage signal and the vibration signal is converted into the corresponding current waveform, a voltage waveform and vibration waveform; Page 5 Line 45-46); 
determine a dissimilarity between the at least one feature value and a threshold matrix (parameter extraction storage module 132, bathing used for reading the memory module 131 of the current waveform and the voltage waveform and analyzing, get current characteristic value and voltage and stored characteristic (get characteristics as the feature value); sample base 133, is used for storing the various fault state characteristic value of the waveform of the sample and sample; diagnostic module 134, bathing used in  the memory module 131 of the current waveform, the vibration waveform and the voltage waveform and the parameter extraction storage module 132 obtained characteristic value and a current characteristic of the voltage, with Page 6 Line 1-9; analyzed voltage waveform, current characteristic are the featured value and the sample base 133 sample of pre-stored is the threshold matrix; Furthermore, the control unit 13 can also include trend analysis module 136 (as the threshold matrix), is used for the parameter extraction storage module 132 obtained characteristic value and a current of the voltage of the proper value of change trend analysis, trend analysis results obtained; the output module 135, is also used for the trend analysis module 136 of the trend analysis result is outputted; Page 6 Line 10-13; Specific, the diagnostic module 134 can include analysis and comparison sub-module, alarm prompting the sub- module, the comparative analysis sub-module, used for bathing of the memory module to obtain the current waveform, the vibration waveform and the voltage waveform and the parameter extraction storage module to obtain the proper value and the current characteristic of the voltage, with the samples in a library of pre-stored sample of the waveform of the comparison sample and proper value, the circuit breaker and/or abnormal information detection result of the fault diagnosis; Page 6 Line 14-19”. Therefore, Sun discloses that the diagnostic module includes comparison sub-module to compare the obtain value with the storage value to determine the changes or dissimilarities to find any abnormality); wherein8
the threshold matrix records feature values corresponding to a normal operation status of the at least one mechanism (Furthermore, the control unit 13 can also include trend analysis module 136 (as the threshold matrix), is used for the parameter extraction storage module 132 obtained characteristic value and a current of the voltage of the proper value of Page 6 Line 10-13; In practical application, the deviation of the characteristic value and a waveform beyond the set recording, the control unit 13 the information recording can be automatically transferred to the alarm, and give the recording waveform and the faulty part prompt. Furthermore, the control unit 13 can also be the proper value for all waveform contrast and can be output as EXCEL statements, convenient for the user to further analysis or as data processing; Page 7 Line 7-11; control unit provides the value of threshold matrix as the proper value or set value which also included the feature value which is the characteristics value and waveform of the at least one mechanism and compare to transfer to alarm and detect fault); and
in response to the dissimilarity being greater than a threshold dissimilarity (Specific, the diagnostic module 134 can include analysis and comparison sub-module, alarm prompting the sub- module, the comparative analysis sub-module, used for bathing of the memory module to obtain the current waveform, the vibration waveform and the voltage waveform and the parameter extraction storage module to obtain the proper value and the current characteristic of the voltage, with the samples in a library of pre-stored sample of the waveform of the comparison sample and proper value, the circuit breaker and/or abnormal information detection result of the fault diagnosis; Page 6 Line 14-19; In practical application, the deviation of the characteristic value and a waveform beyond the set recording, the control unit 13 the information recording can be automatically transferred to the alarm, and give the recording waveform and the faulty part prompt. Furthermore, the control unit 13 can also be the proper value for all waveform contrast and can be output as EXCEL statements, convenient for the user to further analysis or as data processing; Page 7 Line 7-11; Therefore, Sun also discloses the set recording ),
determine that the at least one mechanism has a fault (the abnormality information is transmitted to the alarm sub- module, the fault diagnosis of the detected result is sent to the output module; alarm prompting the sub-module, for receiving the analysis and comparison sub-module block to transmit the abnormal information, generating an abnormal prompting information and output; Page 6 Line 19-22; Claim 1).


Regarding claim 12, Sun teaches a fault diagnosis method for a circuit breaker (The utility model pertains to the technical field of high voltage equipment state monitoring, in particular to a high-voltage circuit-breaker mechanical failure diagnostic instrument; Page 4; Technical field Line 1-2; As shown in Figure 1 and Figure 2, the utility mode of the high-voltage circuit breaker mechanical failure diagnostic instrument; Page 5 Line 27-28), comprising: 
receiving from at least one sensor [11, 14 or 15] (As shown in Figure 1 and Figure 2, the utility mode  of the high-voltage circuit breaker mechanical failure diagnostic instrument mainly includes a vibration sensor 11, a data acquisition unit 12, the control  unit 13, two current sensor 14 and a voltage sensor 15; Page 5 Line 27-29) coupled to at least one mechanism (a switching closing coil or a breaker energy storage motor as the mechanism) arranged in the circuit breaker (The diagnostic instrument comprises two current sensors, a voltage sensor, a vibration sensor, a data acquisition unit, and a control unit, wherein one current sensor is Abstract) waveform data of a parameter over time, the waveform data related to an operation state of the at least one mechanism (wherein one of the current sensor 14 and the opening and closing of the circuit breaker on the current loop of the coil, of the circuit breaker is used for measuring the current of the coil of the switch on or off, the other one of the current sensor 14 of the circuit breaker on the current loop of the power storage motor, used for measuring the working current of the energy storage circuit breaker of the motor; the voltage sensor 15 on the circuit breaker operating power supply of the opening and closing coil or circuit breaker, the circuit breaker is used for detecting the voltage of the power supply bus operation, or is used for directly detecting the voltage of the on-off and both ends of the coil; wherein the vibration sensor 11 on the main body of the circuit breaker, the circuit breaker body is used for detecting a vibration signal in the course of operation; Page 5 Line 29- 37; Waveform data as the voltage current or vibration of the mechanism as the coil or motor which is related to the operation state of the mechanism as the coil is switch off or on); and 
analyzing the waveform data to obtain at least one feature value (the control unit 13 to the data acquisition unit 13 with the vibration data is transmitted, the current data and the voltage data analysis processing, by mechanical failure of the circuit breaker and the detected result of the state of the output; Page 5 Line 40-42; the result or the data obtained is the featured value here; wherein waveform memory module 131 is used for the data acquisition unit 12 transmission of the current signal, voltage signal and the vibration signal is converted into the corresponding current waveform, a voltage waveform and vibration waveform; Page 5 Line 45-46); 
recording feature value corresponding to a normal operation status of the at least one mechanism in a threshold matrix (Furthermore, the control unit 13 can also include trend analysis module 136 (as the threshold matrix), is used for the parameter extraction storage module 132 obtained characteristic value and a current of the voltage of the proper value of change trend analysis, trend analysis results obtained; the output module 135, is also used for the trend analysis module 136 of the trend analysis result is outputted; Page 6 Line 10-13; In practical application, the deviation of the characteristic value and a waveform beyond the set recording, the control unit 13 the information recording can be automatically transferred to the alarm, and give the recording waveform and the faulty part prompt. Furthermore, the control unit 13 can also be the proper value for all waveform contrast and can be output as EXCEL statements, convenient for the user to further analysis or as data processing; Page 7 Line 7-11; control unit provides the value of threshold matrix as the proper value or set value which also included the feature value which is the characteristics value and waveform of the at least one mechanism and compare to transfer to alarm and detect fault);
determining a dissimilarity between the at least one feature value and a threshold matrix (parameter extraction storage module 132, bathing used for reading the memory module 131 of the current waveform and the voltage waveform and analyzing, get current characteristic value and voltage and stored characteristic (get characteristics as the feature value); sample base 133, is used for storing the various fault state characteristic value of the waveform of the sample and sample; diagnostic module 134, bathing used in  the memory module 131 of the current waveform, the vibration waveform and the voltage waveform and the parameter extraction storage module 132 obtained characteristic value and a current characteristic of the voltage, with the sample base 133 sample of pre-stored in the waveform of the comparison sample and proper Page 6 Line 1-9; analyzed voltage waveform, current characteristic are the featured value and the sample base 133 sample of pre-stored is the threshold matrix; Furthermore, the control unit 13 can also include trend analysis module 136 (as the threshold matrix), is used for the parameter extraction storage module 132 obtained characteristic value and a current of the voltage of the proper value of change trend analysis, trend analysis results obtained; the output module 135, is also used for the trend analysis module 136 of the trend analysis result is outputted; Page 6 Line 10-13; Specific, the diagnostic module 134 can include analysis and comparison sub-module, alarm prompting the sub- module, the comparative analysis sub-module, used for bathing of the memory module to obtain the current waveform, the vibration waveform and the voltage waveform and the parameter extraction storage module to obtain the proper value and the current characteristic of the voltage, with the samples in a library of pre-stored sample of the waveform of the comparison sample and proper value, the circuit breaker and/or abnormal information detection result of the fault diagnosis; Page 6 Line 14-19. Therefore, Sun discloses that the diagnostic module includes comparison sub-module to compare the obtain value with the storage value to determine the changes or dissimilarities to find any abnormality); and 
in response to the dissimilarity being greater than a threshold dissimilarity (Specific, the diagnostic module 134 can include analysis and comparison sub-module, alarm prompting the sub- module, the comparative analysis sub-module, used for bathing of the memory module to obtain the current waveform, the vibration waveform and the voltage waveform and the parameter extraction storage module to obtain the proper value and the current characteristic of Page 6 Line 14-19; In practical application, the deviation of the characteristic value and a waveform beyond the set recording, the control unit 13 the information recording can be automatically transferred to the alarm, and give the recording waveform and the faulty part prompt. Furthermore, the control unit 13 can also be the proper value for all waveform contrast and can be output as EXCEL statements, convenient for the user to further analysis or as data processing; Page 7 Line 7-11”. Therefore Sun also discloses the set recording and the characteristic values and deviation of the characteristics values for determining abnormality by comparing the values if the values are above or below the set values to determine fault.),
determining that the at least one mechanism has a fault (the abnormality information is transmitted to the alarm sub- module, the fault diagnosis of the detected result is sent to the output module; alarm prompting the sub-module, for receiving the analysis and comparison sub-module block to transmit the abnormal information, generating an abnormal prompting information and output; Page 6 Line 19-22; Claim 1).


Regarding claim 15, Sun teaches a fault diagnosis method, comprising
receiving, from a vibration sensor [11] arranged on an operating mechanism of the circuit breaker, vibration waveform data related to open/close operation of the operating mechanism (As shown in Figure 1 and Figure 2, the utility mode  of the high-voltage circuit breaker mechanical failure diagnostic instrument mainly includes a vibration sensor 11, a data Page 5 Line 27-29), the vibration sensor configured to obtain vibration waveform data related to open/close operation of the operating mechanism (wherein the vibration sensor 11 on the main body of the circuit breaker, the circuit breaker body is used for detecting a vibration signal in the course of operation; Page 5 Line 33- 37)


Regarding claim 16, Sun teaches a fault diagnosis method, comprising:
receiving, from a first hall sensor (Claim 3. High-voltage circuit-breaker mechanical failure diagnostic instrument according to Claim 1, characterized in that the current sensor of the Hall element is provided with AC/DC clamp-on current sensor) coupled to a tripping coil of the circuit breaker, first current waveform data related to a tripping operation of the tripping coil (wherein one of the current sensor 14 and the opening and closing of the circuit breaker on the current loop of the coil, of the circuit breaker is used for measuring the current of the coil of the switch on or off, the other one of the current sensor 14 of the circuit breaker on the current loop of the power storage motor, used for measuring the working current of the energy storage circuit breaker of the motor; Page 5 Line 29-32; Hall sensor is used as the current sensor therefore the first current sensor is the first hall sensor is used to detect the on off state of the coil as the tripping coil (mechanism).

Regarding claim 17, Sun teaches a fault diagnosis method, comprising:
receiving, from a second hall sensor coupled to a charging motor of the circuit breaker, second current waveform data related to a charging operation of the charging motor (wherein one of the current sensor 14 and the opening and closing of the circuit breaker on the current loop of the coil, of the circuit breaker is used for measuring the current of the coil of the switch on or off, the other one of the current sensor 14 of the circuit breaker on the current loop of the power storage motor, used for measuring the working current of the energy storage circuit breaker of the motor; Page 5 Line 29-32; Hall sensor is used as the current sensor therefore the second current sensor is the second hall sensor is used for measuring the working current of the energy storage circuit breaker of the motor (mechanism)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun’629 U in view of Christopher L. Black (Hereinafter “Christopher”) in the NPL document - System Modeling and Instrument Calibration Verification with a Nonlinear State Estimation Technique (Cited in the IDS) May 1998.

Regarding claim 2, Sun fails to teach a fault diagnosis apparatus, wherein the processing unit determines the dissimilarity based on a Nonlinear State Estimate Technique (NSET).

the processing unit determines the dissimilarity based on a Nonlinear State Estimate Technique (NSET) (The NSET, MSET, and the multiple regression solution all utilize similarity operators to compare new measurements to a set of prototypical measurements or states. This comparison process generates a weight vector that is used to calculate a weighted sum of the prototype vectors. The sum is weighted to provide an estimate of the true process values; Page 1; Introduction Line 1-4; The NSET is demonstrated as the modeling engine for a calibration verification system; Abstract). The purpose of doing so is to provide real time or faster than real time prediction and to provide possible monitoring of thousands of variables for a compiled standalone ISCV (with detection of fractional %PS errors) or to process modeling application incorporating NSET on an dedicated inexpensive personal computer or workstation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Christopher, because Christopher teaches to determine the dissimilarity based on a Nonlinear State Estimate Technique provides real time or faster than real time prediction and provides possible monitoring of thousands of variables for a compiled standalone ISCV (with detection of fractional %PS errors) or processes modeling application incorporating NSET on an dedicated inexpensive personal computer or workstation (Page 14; Conclusion: Line 11-13).

Regarding claim 13, Sun fails to teach a fault diagnosis method, wherein the dissimilarity is determined based on a Nonlinear State Estimate Technique.

wherein the dissimilarity is determined based on a Nonlinear State Estimate Technique (The NSET, MSET, and the multiple regression solution all utilize similarity operators to compare new measurements to a set of prototypical measurements or states. This comparison process generates a weight vector that is used to calculate a weighted sum of the prototype vectors. The sum is weighted to provide an estimate of the true process values; Page 1; Introduction Line 1-4; The NSET is demonstrated as the modeling engine for a calibration verification system; Abstract). The purpose of doing so is to provide real time or faster than real time prediction and to provide possible monitoring of thousands of variables for a compiled standalone ISCV (with detection of fractional %PS errors) or to process modeling application incorporating NSET on a dedicated inexpensive personal computer or workstation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Christopher, because Christopher teaches to determine the dissimilarity based on a Nonlinear State Estimate Technique provides real time or faster than real time prediction and provides possible monitoring of thousands of variables for a compiled standalone ISCV (with detection of fractional %PS errors) or processes modeling application incorporating NSET on an dedicated inexpensive personal computer or workstation (Page 14; Conclusion: Line 11-13).

Claims 7-10 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sun’629 U in view of YUN YUXIN et al. (Hereinafter “Yun”) in the Republic of China Patent Publication Number CN 1034877 49 (A) (2016-04-13). 

Regarding claim 7, Sun fails to teach a fault diagnosis apparatus, wherein the processing unit is further configured to filter the vibration waveform data based on Wavelet Transform (WT).
Yun teaches an online-monitoring and diagnosing system for the mechanical state of a high-voltage circuit breaker (Abstract), wherein 
the processing unit is further configured to filter the vibration waveform data based on Wavelet Transform (WT) (Apply signal analysis and processing technology to process the collected data averaging technology and digital filtering etc and analyze the signal in the time domain and frequency domain to extract the characteristic quantities of the measured signal (average value, peak value, time interval, characteristic frequency, energy density etc). Here modern digital signal processing method such as wavelet transform and fuzzy analysis are used to extract characteristics of various mechanical failure modes to describe the normal and abnormal performance of high voltage circuit breaker; Paragraph [0079] Line 1-6; wavelet transform and fuzzy analysis are used to extract characteristics of various mechanical failure modes). The purpose of doing so is to realize rich function such as data collection, analysis, storage, retrieval, printing and network transmission, to form a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Yun, because Yun teaches to filter 


Regarding claim 8, Sun fails to teach a fault diagnosis apparatus) of claim 7, wherein the processing unit is configured to analyze the filtered vibration waveform data to obtain at least one vibration feature value, the at least one vibration feature value comprising a peak value determined from the filtered vibration waveform data.
Yun teaches an online-monitoring and diagnosing system for the mechanical state of a high-voltage circuit breaker (Abstract), wherein 
the processing unit is configured to analyze the filtered vibration waveform data to obtain at least one vibration feature value, the at least one vibration feature value comprising a peak value determined from the filtered vibration waveform data (Due to the complex structure of high voltage circuit breaker the propagation process of vibration waves in the circuit breaker is complicated. There are multiple boundaries, multiple propagation pats and propagation media, which cause the attenuation, refraction, reflection and scattering of vibration waves, Such as processes are superimposed on each other and it is difficult to accurately describe mathematically. Using digital signal processing pattern recognition and other method useful information can be easily extracted from vibration signal for use in fault diagnosis of circuit breaker; Paragraph [0078] Line 1-6; Apply signal analysis and processing technology to process the collected data ()averaging technology and digital filtering etc and analyze the signal Paragraph [0079] Line 1-6; Therefore analyze the filtered vibration waveform data to obtain at least one vibration feature value, the at least one vibration feature value comprising a peak value determined from the filtered vibration waveform data). The purpose of doing so is to realize rich function such as data collection, analysis, storage, retrieval, printing and network transmission, to form a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Yun, because Yun teaches to analyze the filtered vibration waveform data to obtain at least one vibration feature value, the at least one vibration feature value comprising a peak value determined from the filtered vibration waveform data realizes rich function such as data collection, analysis, storage, retrieval, printing and network transmission, forms a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker (Paragraph [0082]).

Regarding claim 9, Sun fails to teach a fault diagnosis apparatus, wherein the processing unit is configured to analyze the first current waveform data to obtain at least one tripping feature value, the at least one tripping feature value comprising an operating peak value and/or an operating time determined from the first current waveform data.

the processing unit is configured to analyze the first current waveform data to obtain at least one tripping feature value, the at least one tripping feature value comprising an operating peak value and/or an operating time determined from the first current waveform data (When current flows through the coil magnetic flux is generated in the electromagnet, and the moving iron core is attracted by the magnetic force to open or close the circuit breaker. From an energy point of view the function of the electromagnet is to convert the electrical energy from the power supply into magnetic energy. Through the action of the moving iron core, it is converted into mechanical work output. The current of the closing (opening) coil contains a wealth information for diagnosing mechanical faults and a compensating Hall sensor is used to monitor the current signal. The monitoring of  the coil current is mainly to extract the relative time of the occurrence of the event and to judge the fault signs according to the interval which is effective for diagnosing refusal to move and malfunction; Paragraph [0069] Line 1-8; Apply signal analysis and processing technology to process the collected data averaging technology and digital filtering etc and analyze the signal in the time domain and frequency domain to extract the characteristic quantities of the measured signal (average value, peak value, time interval, characteristic frequency, energy density etc). Here modern digital signal processing method such as wavelet transform and fuzzy analysis are used to extract characteristics of various mechanical failure modes to describe the normal and abnormal performance of high voltage circuit breaker; Paragraph [0079] Line 1-6; Therefore, analyze the filtered vibration waveform data to obtain at least one vibration feature value, the at least one vibration feature value comprising a peak value determined from the filtered vibration waveform data). The 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Yun, because Yun teaches to analyze the first current waveform data to obtain at least one tripping feature value, the at least one tripping feature value comprising an operating peak value and/or an operating time determined from the first current waveform data realizes rich function such as data collection, analysis, storage, retrieval, printing and network transmission, forms a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker (Paragraph [0082]).

Regarding claim 10, Sun fails to teach a fault diagnosis apparatus, wherein the processing unit is configured to analyze the second current waveform data to obtain at least one charging feature value, the at least one charging feature value comprising a startup current, a cut-off current, an average charging current and/or a charging time determined from the second current waveform data.
Yun teaches an online-monitoring and diagnosing system for the mechanical state of a high-voltage circuit breaker (Abstract), wherein 
the processing unit is configured to analyze the second current waveform data to obtain at least one charging feature value, the at least one charging feature value comprising a startup current, a cut-off current, an average charging current and/or a charging time determined from the second current waveform data (Apply signal analysis Paragraph [0079] Line 1-6; Therefore, analyze the filtered vibration waveform data to obtain at least one vibration feature value, the at least one vibration feature value comprising a peak value determined from the filtered vibration waveform data). The purpose of doing so is to realize rich function such as data collection, analysis, storage, retrieval, printing and network transmission, to form a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Yun, because Yun teaches to obtain at least one charging feature value, the at least one charging feature value comprising a startup current, a cut-off current, an average charging current and/or a charging time realizes rich function such as data collection, analysis, storage, retrieval, printing and network transmission, forms a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker (Paragraph [0082]).
Regarding claim 18, Sun fails to teach a fault diagnosis method, further comprising: filtering the vibration waveform data based on Wavelet Transform (WT).

filtering the waveform data based on Wavelet Transform (WT) (Apply signal analysis and processing technology to process the collected data averaging technology and digital filtering etc and analyze the signal in the time domain and frequency domain to extract the characteristic quantities of the measured signal (average value, peak value, time interval, characteristic frequency, energy density etc). Here modern digital signal processing method such as wavelet transform and fuzzy analysis are used to extract characteristics of various mechanical failure modes to describe the normal and abnormal performance of high voltage circuit breaker; Paragraph [0079] Line 1-6; wavelet transform and fuzzy analysis are used to extract characteristics of various mechanical failure modes). The purpose of doing so is to realize rich function such as data collection, analysis, storage, retrieval, printing and network transmission, to form a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Yun, because Yun teaches to filter the vibration waveform data based on Wavelet Transform (WT) realizes rich function such as data collection, analysis, storage, retrieval, printing and network transmission, forms a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker (Paragraph [0082]).

Regarding claim 19, Sun fails to teach a fault diagnosis method, comprising: analyzing the filtered vibration waveform data to obtain at least one vibration feature value, the at least one vibration feature value comprising a peak value determined from the vibration waveform data.
Yun teaches an online-monitoring and diagnosing system for the mechanical state of a high-voltage circuit breaker (Abstract), comprising: 
analyzing the filtered vibration waveform data to obtain at least one vibration feature value, the at least one vibration feature value comprising a peak value determined from the vibration waveform data (Due to the complex structure of high voltage circuit breaker the propagation process of vibration waves in the circuit breaker is complicated. There are multiple boundaries, multiple propagation pats and propagation media, which cause the attenuation, refraction, reflection and scattering of vibration waves, Such as processes are superimposed on each other and it is difficult to accurately describe mathematically. Using digital signal processing pattern recognition and other method useful information can be easily extracted from vibration signal for use in fault diagnosis of circuit breaker; Paragraph [0078] Line 1-6; Apply signal analysis and processing technology to process the collected data ()averaging technology and digital filtering etc and analyze the signal in the time domain and frequency domain to extract the characteristic quantities of the measured signal (average value, peak value, time interval, characteristic frequency, energy density etc). Here modern digital signal processing method such as wavelet transform and fuzzy analysis are used to extract characteristics of various mechanical failure modes to describe the normal and abnormal performance of high voltage circuit breaker; Paragraph [0079] Line 1-6; Therefore analyze the filtered vibration waveform data to obtain at least one vibration feature value, the at least one vibration feature value comprising a peak value determined from the filtered vibration waveform 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Yun, because Yun teaches to analyze the filtered vibration waveform data to obtain at least one vibration feature value, the at least one vibration feature value comprising a peak value determined from the filtered vibration waveform data realizes rich function such as data collection, analysis, storage, retrieval, printing and network transmission, forms a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker (Paragraph [0082]).


Regarding claim 20, Sun fails to teach a fault diagnosis method, comprising: analyzing the first current waveform data to obtain at least one tripping feature value, the at least one tripping feature value comprising an operating peak value and/or an operating time determined from the first current waveform data.
Yun teaches an online-monitoring and diagnosing system for the mechanical state of a high-voltage circuit breaker (Abstract), comprising:
analyzing the first current waveform data to obtain at least one tripping feature value, the at least one tripping feature value comprising an operating peak value and/or an operating time determined from the first current waveform data (When current flows through the coil magnetic flux is generated in the electromagnet, and the moving iron core is attracted by the magnetic force to open or close the circuit breaker. From an energy point of view Paragraph [0069] Line 1-8; Apply signal analysis and processing technology to process the collected data averaging technology and digital filtering etc and analyze the signal in the time domain and frequency domain to extract the characteristic quantities of the measured signal (average value, peak value, time interval, characteristic frequency, energy density etc). Here modern digital signal processing method such as wavelet transform and fuzzy analysis are used to extract characteristics of various mechanical failure modes to describe the normal and abnormal performance of high voltage circuit breaker; Paragraph [0079] Line 1-6; Therefore analyze the filtered vibration waveform data to obtain at least one vibration feature value, the at least one vibration feature value comprising a peak value determined from the filtered vibration waveform data). The purpose of doing so is to realize rich function such as data collection, analysis, storage, retrieval, printing and network transmission, to form a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Yun, because Yun teaches to analyze the first current waveform data to obtain at least one tripping feature value, the at least one tripping feature value comprising an operating peak value and/or an operating time 

Regarding claim 21, Sun fails to teach a fault diagnosis method, further comprising: analyzing the second current waveform data to obtain at least one charging feature value, the at least one charging feature value comprising a startup current, a cut-off current, an average charging current and/or a charging time determined from the second current waveform data.
Yun teaches an online-monitoring and diagnosing system for the mechanical state of a high-voltage circuit breaker (Abstract), further comprising:
analyzing the second current waveform data to obtain at least one charging feature value, the at least one charging feature value comprising a startup current, a cut-off current, an average charging current and/or a charging time determined from the second current waveform data (Apply signal analysis and processing technology to process the collected data averaging technology and digital filtering etc and analyze the signal in the time domain and frequency domain to extract the characteristic quantities of the measured signal (average value, peak value, time interval, characteristic frequency, energy density etc). Here modern digital signal processing method such as wavelet transform and fuzzy analysis are used to extract characteristics of various mechanical failure modes to describe the normal and abnormal performance of high voltage circuit breaker; Paragraph [0079] Line 1-6; Therefore analyze the filtered vibration waveform data to obtain at least one vibration feature value, the at least one vibration feature value comprising a peak value determined from the filtered vibration 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Yun, because Yun teaches to obtain at least one charging feature value, the at least one charging feature value comprising a startup current, a cut-off current, an average charging current and/or a charging time realizes rich function such as data collection, analysis, storage, retrieval, printing and network transmission, forms a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker (Paragraph [0082]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866